UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DARIUS ROGERS,

                                 Plaintiff,

                     -against-
                                                                  1:19-CV-0479 (CM)
 THE CITY OF NEW ROCHELLE;
 NICOLAS COLLADO; MICHAEL TETTEY;                                 ORDER TO AMEND
 BRITTAN LEBRON; NEW ROCHELLE
 POLICE COMMISSIONER JOHN DOE,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in the Clinton Correctional Facility, brings this pro se

action under 42 U.S.C. § 1983, seeking damages. He sues the City of New Rochelle, Nicolas

Collado, Michael Tettey, Brittany Lebron, and the Police Commissioner of the City of New

Rochelle. He alleges that the defendants have violated his federal constitutional rights. By order

dated October 15, 2019, the Court granted Plaintiff’s request to proceed without prepayment of

fees, that is, in forma pauperis. 1 For the reasons set forth below, the Court grants Plaintiff leave

to file an amended complaint within sixty days of the date of this order.

                                    STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint, or portion thereof, when



       1
         Plaintiff filed his complaint while he was held in the Westchester County Jail. Prisoners
are not exempt from paying the full filing fee, even when they have been granted permission to
proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
the Court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates

dismissal on any of these grounds, the Court is obliged to construe pro se pleadings liberally,

Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims]

that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006)

(internal quotation marks and citations omitted, emphasis in original).

                                          BACKGROUND

         Plaintiff alleges the following facts: On July 2, 2018, Plaintiff went to Collado’s New

Rochelle apartment to buy marijuana. When he arrived there, Lebron greeted him and asked him

how much marijuana he wanted to buy. He told her that he wanted to buy an eighth of an ounce,

and he complained that the last time that he had bought marijuana from Collado, he “had shorted

him.” (ECF 2, p. 4.) Lebron told Plaintiff that she was going to call Collado. Collado arrived and

Plaintiff again complained about his previous purchase. He told Collado that he wanted to buy an

eighth of an ounce of marijuana. Collado then went into another room to prepare Plaintiff’s

order.

         Collado then shouted from the other room, “Whose been in here? I’m missing some

shit!” (Id.) Lebron told Collado that Plaintiff had been the only person who had been in that

room. Collado then asked Plaintiff, “You know I work with the New Rochelle Police

Department, and you’re trying to steal from me?” (Id. p. 4-5.) Collado told Lebron to get his

“chrome revolver” and told Tettey, who was also there, to get his shotgun. (Id. p. 5.) Lebron gave

Collado the revolver and Collado told Plaintiff to empty his pockets; Plaintiff complied. Collado

attempted to fire a shot at Plaintiff, but his revolver misfired. Plaintiff then ran into the

apartment’s bathroom. Collado grabbed the shotgun and fired at Plaintiff, “causing Plaintiff to

lose his third and fourth crown, neck of his metacarpal, and both phlangels.” (Id.) Plaintiff was

taken to a hospital. “[B]ut his [two] fingers could not be saved.” (Id.)


                                                   2
        For three years Collado, Lebron, and Tettey were selling illegal drugs from that apartment

“with[] impunity as they were acting as agents [and] informants for the New Rochelle Police

Department.” (Id.) “[T]hey were given . . . free reign to sell narcotics[] and possess multiple high

powered firearms[] that were transported across state lines[] in consideration for valuable

information against their connections[] and other notorious[] violent drug dealers in the City of

New Rochelle and/or Westchester County.” (Id. p. 5-6.) Though the City of New Rochelle is

aware of their actions, it has failed “to intervene and/or protect the residents of the City of New

Rochelle” from them. (Id. p. 6.) New Rochelle’s Police Commissioner is “fully aware” of their

actions and has “authorized” them “to ‘silently’ act as agents [and] informants of” New

Rochelle’s police department. (Id.) The Police Commissioner allows them to posses their

weapons and sell narcotics “to maintain a certain image[] that would allure drug dealers[] and

[other] criminals to their circle in hopes of [the police] apprehending” those criminals that they

attract. (Id.) Collado, Lebron, and Tettey “have assisted the City of New Rochelle Police

Department in over 200 undercover Police investigations[] that have resulted in over 200

arrests.” (Id. at p. 7.)

                                          DISCUSSION

 A.      Failure to enforce the law

        The Court construes Plaintiff’s complaint as asserting claims against the Police

Commissioner under 42 U.S.C. § 1983 that he has violated Plaintiff’s federal constitutional

rights by failing to enforce laws. The Court must dismiss those claims because there is no federal

constitutional duty on the part of government officials to enforce laws. See § 28 U.S.C.

1915(e)(2)(B)(ii); Town of Castle Rock, Colo. v. Gonzales, 545 U.S. 748, 755-56 (2005);

DeShaney v. Winnebago Cnty. Dep’t of Soc. Servs., 489 U.S. 189, 195-96 (1989); Gagliardi v.

Vill. of Pawling, 18 F.3d 188, 192 (2d Cir. 1994).


                                                  3
 B.         State action

        Plaintiff must amend his claims under 42 U.S.C. § 1983 against Collado, Lebron, and

Tettey. A claim for relief under § 1983 must allege facts showing that the defendant violated the

plaintiff’s federal constitutional right by acting under the color of a state “statute, ordinance,

regulation, custom or usage.” “Because the United States Constitution regulates only the

Government, not private parties, [in a claim brought under § 1983,] a litigant claiming that his

constitutional rights have been violated must first establish that the challenged conduct

constitutes state action.” 2 Flagg v. Yonkers Sav. & Loan Ass’n, 396 F.3d 178, 186 (2d Cir. 2005)

(internal quotation marks omitted).

        A private party’s actions can be considered state action in three situations: (1) the private

party acts using the coercive power of the state or is controlled by the state (the “compulsion

test”); (2) the private party willfully participates in joint activity with the state or its functions are

entwined with state policies (the “joint action” or “close nexus” test); or (3) the state has

delegated a public function to the private party (the “public function” test). See Fabrikant v.

French, 691 F.3d 193, 207 (2d Cir. 2012) (citation omitted). The fundamental question under

each test is whether the private party’s challenged actions are “fairly attributable” to the state. Id.

(quoting Rendell-Baker v. Kohn, 457 U.S. 830, 838 (1982)). “[A] State normally can be held

responsible for a private decision . . . when it has . . . provided such significant encouragement,

either overt or covert, that the choice must in law be deemed to be that of the State.” Blum v.

Yaretsky, 457 U.S. 991, 1004 (1982). But the State’s “[m]ere approval of or acquiescence in the

initiatives of a private party is not sufficient to justify holding the State responsible for those

initiatives.” Id. at 1004-05. And a being police informant does not, by itself, make a person a


        2
            References to state action include municipal (city) action.


                                                    4
state actor. See Ginsberg v. Healy Car & Truck Leasing, Inc., 189 F.3d 268, 272 (2d Cir. 1999)

(“[An appellee’s] provision of background information to a police officer does not by itself make

[that appellee] a joint participant in state action under Section 1983.”); see also Shapiro v. City of

Glen Cove, 236 F. App’x 645, 647 (2d Cir. 1997) (summary order) (“[N]o evidence supports [the

appellant’s] contention that [an informant] acted jointly with the [municipal officials] to deprive

her of her constitutional rights, and ample evidence shows that the [municipal] officials who

searched her house exercised independent judgment rather than acting at [the informant’s]

direction.” (citing Ginsburg, 189 F.3d at 271-72))). But see DiNicola v. DiPaolo, 945 F. Supp.

848, 857 (W.D. Pa. 1996) (“Several federal courts have recognized that a police informant may

be considered a ‘state actor’ for purposes of § 1983 liability if the informant acts in an

investigatory capacity at the direction of or under the supervision of governmental authorities

and if there is a nexus between the informant’s activities and the activities of the authorities

themselves.”) (citations omitted).

       Collado, Lebron, and Tettey are private parties. Plaintiff does not allege sufficient facts to

suggest that any of them have acted as a state actor. He asserts that they have acted as police

informants, but that alone does not constitute state action. He also asserts that Collado has

admitted to “working” with New Rochelle’s police department, and that the City of New

Rochelle and its Police Commissioner are aware of the illegal activity of Collado, Lebron, and

Tettey, and allow them to engage in this activity to attract other criminals for the purpose of

apprehending those criminals. (ECF 2, p.4, 6.) But neither the City’s nor the Police

Commissioner’s approval of or acquiescence to Collado’s, Lebron’s, or Tettey’s illegal activities

causes Collado, Lebron, or Tettey to become state actors. The Court therefore grants Plaintiff




                                                  5
leave to file an amended complaint in which he alleges sufficient facts to suggest that Collado,

Lebron, or Tettey have acted as state actors for the purpose of § 1983 liability.

 C.     Municipal liability

       Plaintiff must also amend his claims against the City of New Rochelle. When a plaintiff

sues a municipality under 42 U.S.C. § 1983, such as the City of New Rochelle, it is not enough

for the plaintiff to allege that one of the municipality’s employees or agents engaged in some

wrongdoing. The plaintiff must show that the municipality itself caused the violation of the

plaintiff’s rights. See Connick v. Thompson, 563 U.S. 51, 60 (2011) (“A municipality or other

local government may be liable under this section [1983] if the governmental body itself

‘subjects’ a person to a deprivation of rights or ‘causes’ a person ‘to be subjected’ to such

deprivation.” (quoting Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 692

(1978))); Cash v. Cnty. of Erie, 654 F.3d 324, 333 (2d Cir. 2011). In other words, to state a

§ 1983 claim against a municipality, the plaintiff must allege facts showing (1) the existence of a

municipal policy, custom, or practice, and (2) that the policy, custom, or practice caused the

violation of the plaintiff’s constitutional rights. Jones v. Town of East Haven, 691 F.3d 72, 80 (2d

Cir. 2012); see Bd. of Cnty. Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397, 403 (1997) (internal

citations omitted).

       “A municipality’s culpability for a deprivation of rights is at its most tenuous where a

claim turns on a failure to train.” Connick, 563 U.S. at 61. “[A] municipality’s failure to train its

employees in a relevant respect must amount to ‘deliberate indifference to the rights of persons

with whom the [untrained employees] come into contact.’” Id. (quoting City of Canton v. Harris,

489 U.S. 378, 388 (1989) (second alteration in original)). “Only then can such a shortcoming be

properly thought of as a city policy or custom that is actionable under § 1983.” Id. (quoting




                                                  6
Harris, 489 U.S. at 389) (internal quotation marks omitted). A plaintiff can allege deliberate

indifference in this context by asserting facts suggesting that:

       [1] a policymaker knows to a moral certainty that city employees will confront a
       particular situation; [2] the situation either presents the employee with a difficult choice
       of the sort that training or supervision will make less difficult or there is a history of
       employees mishandling the situation; and [3] the wrong choice by the city employee will
       frequently cause the deprivation of a citizen’s [federally protected] rights.

Wray v. City of New York, 490 F.3d 189, 195-96 (2d Cir. 2007) (internal quotation marks and

citation omitted).

       Plaintiff, without any supporting facts, asserts that the City of New Rochelle is liable

under § 1983 because it has failed to “adequately train and supervise its employees,” and that its

failure to do so has caused him “to suffer life changing injuries from the real threat[] that was

created by [the] New Rochelle Police Department.” (ECF 2, p. 9.) These allegations are

insufficient to state a § 1983 claim against the City of Rochelle. The Court therefore grants

Plaintiff leave to amend his complaint to include sufficient facts to state such a claim.

                                       LEAVE TO AMEND

       The Court grants Plaintiff leave to amend his complaint to detail his claims. In his

amended complaint’s statement of claim, Plaintiff must provide a short and plain statement of the

relevant facts supporting each claim against each defendant named in the amended complaint.

The Court also directs Plaintiff to provide the addresses for any named defendants. To the

greatest extent possible, Plaintiff’s amended complaint must:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case, including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;


                                                  7
       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint. Plaintiff must not reassert in his amended complaint claims that the Court

has dismissed in this action.

                                          CONCLUSION

       The Court directs the Clerk of Court to assign this matter to my docket, mail a copy of

this order to Plaintiff, and note service on the docket. The Court grants Plaintiff leave to file an

amended complaint that complies with the standards set forth above. Plaintiff must submit the

amended complaint to this Court’s Pro Se Intake Unit within sixty days of the date of this order,

caption the document as an “Amended Complaint,” and label the document with docket number

19-CV-0479 (CM). An Amended Civil Rights Complaint form is attached to this order. No

summons will issue at this time. If Plaintiff fails to comply within the time allowed, and he

cannot show good cause to excuse such failure, the Court will dismiss this action for failure to

state a claim on which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).


                                                  8
       The Court also directs the Clerk of Court to docket this order as a “written opinion”

within the meaning of Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   October 25, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                9
